

EXHIBIT 10.4


SERVICENOW, INC.


2012 EMPLOYEE STOCK PURCHASE PLAN


1.Establishment of Plan. ServiceNow, Inc. proposes to grant options to purchase
shares of Common Stock to eligible employees of the Company and its
Participating Corporations (as hereinafter defined) pursuant to this Plan. The
Company intends this Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments to or replacements of such
Section), and this Plan shall be so construed. Any term not expressly defined in
this Plan but defined for purposes of Section 423 of the Code shall have the
same definition herein. However, with regard to offers of options for purchase
of the Common Stock under the Plan to employees outside the United States
working for a Subsidiary or an affiliate of the Company that is not a
Subsidiary, the Board may offer a subplan or an option that is not intended to
meet the Code Section 423 requirements, provided, if necessary under Code
Section 423, that the other terms and conditions of the Plan are met. Subject to
Section 14, a total of five million (5,000,000) shares of Common Stock is
reserved for issuance under this Plan. In addition, on each January 1 for the
first ten (10) calendar years after the first Offering Date, the aggregate
number of shares of Common Stock reserved for issuance under the Plan shall be
increased automatically by the number of shares equal to one percent (1%) of the
total number of outstanding shares of the Company Common Stock on the
immediately preceding December 31 (rounded down to the nearest whole share);
provided, that the Board or the Committee may in its sole discretion reduce the
amount of the increase in any particular year; and, provided further, that the
aggregate number of shares issued over the term of this Plan shall not exceed
twenty-five million (25,000,000) shares of Common Stock. The number of shares
reserved for issuance under this Plan and the maximum number of shares that may
be issued under this Plan shall be subject to adjustments effected in accordance
with Section 14 of this Plan. Capitalized terms not defined elsewhere in the
text are defined in Section 27.
2.    Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Corporations with a means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Corporations, and to provide an incentive for continued employment.
3.    Administration. The Plan will be administered by the Compensation
Committee of the Board or by the Board (either referred to herein as the
“Committee”). Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan shall be determined by the Committee
and its decisions shall be final and binding upon all Participants. The
Committee will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and decide
upon any and all claims filed under the Plan. Every finding, decision and
determination made by the Committee will, to the full extent permitted by law,
be final and binding upon all parties. Notwithstanding any provision to the
contrary in this Plan, the Committee may adopt rules and/or procedures relating
to the operation and administration of the Plan to accommodate requirements of
local law and procedures outside of the United States. The Committee will have
the authority to determine the Fair Market Value of the Common Stock (which
determination shall be final, binding and conclusive for all purposes) in
accordance with Section 8 below and to interpret Section 8 of the Plan in
connection with circumstances that impact the Fair Market Value. Members of the
Committee shall receive no compensation for their services in

1

--------------------------------------------------------------------------------




connection with the administration of this Plan, other than standard fees as
established from time to time by the Board for services rendered by Board
members serving on Board committees. All expenses incurred in connection with
the administration of this Plan shall be paid by the Company. For purposes of
this Plan, the Committee may designate separate offerings under the Plan (the
terms of which need not be identical) in which eligible employees of one or more
Participating Corporations will participate, even if the dates of the applicable
Offering Periods of each such offering are identical.
4.    Eligibility. Any employee of the Company or the Participating Corporations
is eligible to participate in an Offering Period under this Plan except the
following (other than where prohibited by applicable law):
(a)    employees who are not employed by the Company or a Participating
Corporation prior to the beginning of such Offering Period or prior to such
other time period as specified by the Committee;
(b)    employees who are customarily employed for less than twenty (20) hours
per week;
(c)    employees who are customarily employed for five (5) months or less in a
calendar year;
(d)    employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations;
(e)    employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code); and
(f)    individuals who provide services to the Company or any of its
Participating Corporations as independent contractors who are reclassified as
common law employees for any reason except for federal income and employment tax
purposes.
The foregoing notwithstanding, an individual shall not be eligible if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him or her or if he or she is subject to a collective
bargaining agreement that does not provide for participation in the Plan.


5.    Offering Dates.
(a)    While the Plan is in effect, the Committee shall determine the duration
and commencement date of each Offering Period, provided that an Offering Period
shall in no event be longer than twenty-seven (27) months, except as otherwise
provided by an applicable subplan. Offering Periods may be consecutive or
overlapping. Each Offering Period may consist of one or more Purchase Periods
during which payroll deductions of Participants are accumulated under this Plan.
While the Plan is in effect, the Committee shall determine the duration and
commencement

2

--------------------------------------------------------------------------------




date of each Purchase Period, provided that a Purchase Period shall in no event
end later than the close of the Offering Period in which it begins. Purchase
Periods shall be consecutive.
(b)    The initial Offering Period shall commence on the Effective Date, and
shall end with the Purchase Date that occurs on a date selected by the Committee
approximately six (6) months after the Effective Date (but in any event not more
than twenty-seven (27) months after the Effective Date). The initial Offering
Period shall consist of a single Purchase Period. Thereafter, a new six-month
Offering Period shall commence on each February 1 and August 1, with each such
Offering Period also consisting of a single six-month Purchase Period, except as
otherwise provided by an applicable subplan. The Committee shall have the power
to change these terms as provided in Section 25 below.
6.    Participation in this Plan.
(a)    Any employee who is an eligible employee determined in accordance with
Section 4 immediately prior to the initial Offering Period will be automatically
enrolled in the initial Offering Period under this Plan at a contribution level
equal to fifteen percent (15%). Notwithstanding the foregoing, an eligible
employee may elect to decrease the number of shares of Common Stock that such
employee would otherwise be permitted to purchase for the initial Offering
Period under the Plan by delivering a subscription agreement to the Company
within thirty (30) days after the filing of an effective registration statement
pursuant to Form S-8, or such longer time as may be determined by the Committee.
(b)    With respect to Offering Periods after the initial Offering Period, an
eligible employee determined in accordance with Section 4 may elect to become a
Participant by submitting a subscription agreement prior to the commencement of
the Offering Period to which such agreement relates in accordance with such
rules as the Committee may determine.
(c)    Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period at the same
contribution level unless the Participant withdraws or is deemed to withdraw
from this Plan or terminates further participation in the Offering Period as set
forth in Section 11 below. A Participant that is automatically enrolled in a
subsequent Offering Period pursuant to this section is not required to file any
additional subscription agreement in order to continue participation in this
Plan.
7.    Grant of Option on Enrollment. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock determined by a fraction, the numerator of
which is the amount of the contribution level for such Participant multiplied by
such Participant’s compensation during such Purchase Period and the denominator
of which is the lower of (i) eighty-five percent (85%) of the Fair Market Value
of a share of the Common Stock on the Offering Date (but in no event less than
the par value of a share of the Company’s Common Stock), or (ii) eighty-five
percent (85%) of the Fair Market Value of a share of the Common Stock on the
Purchase Date (but in no event less than the par value of a share of the Common
Stock) provided, however, that for the Purchase Period within the initial
Offering Period the numerator shall be fifteen percent (15%) of the
Participant’s compensation for such Purchase Period, or such lower percentage as
determined by the Committee prior to the Effective Date, and provided, further,
that the number of shares of Common Stock subject to any option granted pursuant
to this Plan shall not exceed the lesser of (x) the maximum number of shares set
by the Committee pursuant to Section 10(b) below with respect to the applicable
Purchase Date, or

3

--------------------------------------------------------------------------------




(y) the maximum number of shares which may be purchased pursuant to Section
10(a) below with respect to the applicable Purchase Date.
8.    Purchase Price. The purchase price per share at which a share of Common
Stock will be sold in any Offering Period shall be eighty-five percent (85%) of
the lesser of:
(a)    The Fair Market Value on the Offering Date; or
(b)    The Fair Market Value on the Purchase Date.
9.    Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.
(a)    The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period, unless the Committee determines
that contributions may be made in another form (including payment by check at
the end of a Purchase Period). The deductions are made as a percentage of the
Participant’s compensation in one percent (1%) increments not less than one
percent (1%), nor greater than fifteen percent (15%) or such lower limit set by
the Committee. “Compensation” shall mean base salary (or in foreign
jurisdictions, equivalent cash compensation) and bonuses and incentive
compensation, not including commissions and shift differentials; however, the
Committee may at any time prior to the beginning of an Offering Period determine
that for that and future Offering Periods, Compensation shall mean all W-2 cash
compensation, including without limitation base salary or regular hourly wages,
bonuses, incentive compensation, commissions, overtime, shift premiums, plus
draws against commissions (or in foreign jurisdictions, equivalent cash
compensation). For purposes of determining a Participant’s Compensation, any
election by such Participant to reduce his or her regular cash remuneration
under Sections 125 or 401(k) of the Code (or in foreign jurisdictions,
equivalent salary deductions) shall be treated as if the Participant did not
make such election. Payroll deductions shall commence on the first payday
following the last Purchase Date (first payday following the effective date of
filing with the U.S. Securities and Exchange Commission a securities
registration statement for the Plan with respect to the initial Offering Period)
and shall continue to the end of the Offering Period unless sooner altered or
terminated as provided in this Plan. Notwithstanding the foregoing, the terms of
any subplan may permit matching shares without the payment of any purchase
price.
(b)    Subject to Section 25 below and to the rules of the Committee, a
Participant may make changes in the rate of payroll deductions during an
Offering Period or any Purchase Period by filing with the Company a new
authorization for payroll deductions.
(c)    Subject to Section 25 below and to the rules of the Committee, a
Participant may reduce his or her payroll deduction percentage to zero during an
Offering Period by filing with the Company a request for cessation of payroll
deductions, and after such reduction becomes effective no further payroll
deductions will be made for the duration of the Offering Period. Payroll
deductions credited to the Participant’s account prior to the effective date of
the request shall be used to purchase shares of Common Stock in accordance with
Section (e) below. A reduction of the payroll deduction percentage to zero shall
be treated as such Participant’s withdrawal from such Offering Period, and the
Plan, effective as of the day after the next Purchase Date following the filing
date of such request with the Company.
(d)    All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company,
except to the extent required to be segregated due to local legal restrictions
outside the United States. No interest accrues on the payroll deductions. All
payroll deductions received or held by the Company may be used

4

--------------------------------------------------------------------------------




by the Company for any corporate purpose, and the Company shall not be obligated
to segregate such payroll deductions, except to the extent necessary to comply
with local legal requirements outside the United States.
(e)    On each Purchase Date, so long as this Plan remains in effect and
provided that the Participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company that the Participant
wishes to withdraw from that Offering Period under this Plan and have all
payroll deductions accumulated in the account maintained on behalf of the
Participant as of that date returned to the Participant, the Company shall apply
the funds then in the Participant’s account to the purchase of whole shares of
Common Stock reserved under the option granted to such Participant with respect
to the Offering Period to the extent that such option is exercisable on the
Purchase Date. The purchase price per share shall be as specified in Section 8
of this Plan. Any amount remaining in a Participant’s account on a Purchase Date
which is less than the amount necessary to purchase a full share of Common Stock
shall be carried forward into the next Purchase Period or Offering Period, as
the case may be (except to the extent required due to local legal requirements
outside the United States), as otherwise determined by the Committee. In the
event that this Plan has been oversubscribed, all funds not used to purchase
shares on the Purchase Date shall be returned to the Participant, without
interest (except to the extent required due to local legal requirements outside
the United States). No Common Stock shall be purchased on a Purchase Date on
behalf of any employee whose participation in this Plan has terminated prior to
such Purchase Date.
(f)    As promptly as practicable after the Purchase Date, the Company shall
issue shares for the Participant’s benefit representing the shares purchased
upon exercise of his or her option.
(g)    During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
(h)    To the extent required by applicable federal, state, local or foreign
law, a Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.
10.    Limitations on Shares to be Purchased.
(a)    No Participant shall be entitled to purchase stock under any Offering
Period at a rate which, when aggregated with such Participant’s rights to
purchase stock, that are also outstanding in the same calendar year(s) (whether
under other Offering Periods or other employee stock purchase plans of the
Company, its parent and its subsidiaries), exceeds $25,000 in Fair Market Value,
determined as of the Offering Date, (or such other limit as may be imposed by
the Code) for each calendar year in which such Offering Period is in effect
(hereinafter the “Maximum Share Amount”). The Company may automatically suspend
the payroll deductions of any Participant as necessary to enforce such limit
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.
(b)    The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which shall then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, in no event shall a
Participant be permitted to purchase more than one

5

--------------------------------------------------------------------------------




thousand five hundred (1,500) Shares during any one Purchase Period,
irrespective of the Maximum Share Amount set forth in (a) and (b) hereof. If a
new Maximum Share Amount is set, then all Participants will be notified of such
Maximum Share Amount prior to the commencement of the next Offering Period for
which it is to be effective. The Maximum Share Amount shall continue to apply
with respect to all succeeding Offering Periods unless revised by the Committee
as set forth above.
(c)    If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company will give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected.
(d)    Any payroll deductions accumulated in a Participant’s account which are
not used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), shall be returned to the Participant as soon as
practicable after the end of the applicable Purchase Period, without interest
(except to the extent required due to local legal requirements outside the
United States).
11.    Withdrawal.
(a)    Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified by the Company. Such withdrawal may be elected at
any time prior to the end of an Offering Period, or such other time period as
specified by the Committee.
(b)    Upon withdrawal from this Plan, the accumulated payroll deductions shall
be returned to the withdrawn Participant, without interest, and his or her
interest in this Plan shall terminate. In the event a Participant voluntarily
elects to withdraw from this Plan, he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she may
participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth in Section 6 above for initial
participation in this Plan.
(c)    If the Fair Market Value on the first day of the current Offering Period
in which a participant is enrolled is higher than the Fair Market Value on the
first day of any subsequent Offering Period, the Company will automatically
enroll such participant in the subsequent Offering Period. Any funds accumulated
in a participant’s account prior to the first day of such subsequent Offering
Period will be applied to the purchase of shares on the Purchase Date
immediately prior to the first day of such subsequent Offering Period, if any.
12.    Termination of Employment. Termination of a Participant’s employment for
any reason, including retirement, death, disability, or the failure of a
Participant to remain an eligible employee of the Company or of a Participating
Corporation, immediately terminates his or her participation in this Plan. In
such event, accumulated payroll deductions credited to the Participant’s account
will be returned to him or her or, in the case of his or her death, to his or
her legal representative, without interest (except to the extent required due to
local legal requirements outside the United States). For purposes of this
Section 12, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company or of a Participating
Corporation in the case of sick leave, military leave, or any other leave of
absence approved by the Company; provided that such leave is for a period of not
more than ninety (90)

6

--------------------------------------------------------------------------------




days or reemployment upon the expiration of such leave is guaranteed by contract
or statute. The Company will have sole discretion to determine whether a
Participant has terminated employment and the effective date on which the
Participant terminated employment, regardless of any notice period or garden
leave required under local law.
13.    Return of Payroll Deductions. In the event a Participant’s interest in
this Plan is terminated by withdrawal, termination of employment or otherwise,
or in the event this Plan is terminated by the Board, the Company shall deliver
to the Participant all accumulated payroll deductions credited to such
Participant’s account. No interest shall accrue on the payroll deductions of a
Participant in this Plan (except to the extent required due to local legal
requirements outside the United States).
14.    Capital Changes. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall adjust the number and
class of Common Stock that may be delivered under the Plan, the purchase price
per share and the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised, and the numerical limits of Sections
1 and 10 shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.
15.    Nonassignability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.
16.    Use of Participant Funds and Reports. The Company may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
the Company will not be required to segregate Participant payroll deductions
(except to the extent required due to local legal requirements outside the
United States). Until Shares are issued, Participants will only have the rights
of an unsecured creditor. Each Participant shall receive promptly after the end
of each Purchase Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward or
refunded, as determined by the Committee, to the next Purchase Period or
Offering Period, as the case may be.
17.    Notice of Disposition. Each U.S. taxpayer Participant shall notify the
Company in writing if the Participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
18.    No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Corporation, or restrict the right of the
Company or any Participating Corporation to terminate such employee’s
employment.

7

--------------------------------------------------------------------------------




19.    Equal Rights And Privileges. All eligible employees granted an option
under this Plan that is intended to meet the Code Section 423 requirements shall
have equal rights and privileges with respect to this Plan or within any
separate offering under the Plan so that this Plan qualifies as an “employee
stock purchase plan” within the meaning of Section 423 or any successor
provision of the Code and the related regulations. Any provision of this Plan
which is inconsistent with Section 423 or any successor provision of the Code
shall, without further act or amendment by the Company, the Committee or the
Board, be reformed to comply with the requirements of Section 423. This Section
19 shall take precedence over all other provisions in this Plan.
20.    Notices. All notices or other communications by a Participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
21.    Term; Stockholder Approval. This Plan will become effective on the
Effective Date. This Plan shall be approved by the stockholders of the Company,
in any manner permitted by applicable corporate law, within twelve (12) months
before or after the date this Plan is adopted by the Board. No purchase of
shares that are subject to such stockholder approval before becoming available
under this Plan shall occur prior to stockholder approval of such shares and the
Board or Committee may delay any Purchase Date and postpone the commencement of
any Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-four (24) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of such shares and
Participants in such Offering Period shall be refunded their contributions
without interest). This Plan shall continue until the earlier to occur of (a)
termination of this Plan by the Board (which termination may be effected by the
Board at any time pursuant to Section 25 below), (b) issuance of all of the
shares of Common Stock reserved for issuance under this Plan, or (c) the tenth
anniversary of the first Purchase Date under the Plan.
22.    Designation of Beneficiary.
(a)    If provided in the subscription agreement, a Participant may file a
written designation of a beneficiary who is to receive any shares and cash, if
any, from the Participant’s account under this Plan in the event of such
Participant’s death subsequent to the end of a Purchase Period but prior to
delivery to him of such shares and cash. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under this Plan in the event of such Participant’s death
prior to a Purchase Date. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant’s death.
(b)    Such designation of beneficiary may be changed by the Participant at any
time by written notice filed with the Company at the prescribed location before
the Participant’s death. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, the Company shall deliver such cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse
or, if no spouse is known to the Company, then to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

8

--------------------------------------------------------------------------------




23.    Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, exchange control
restrictions and/or securities law restrictions outside the United States, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Shares may be held in trust or subject to further
restrictions as permitted by any subplan.
24.    Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.
25.    Amendment or Termination. The Committee, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. If the Plan is terminated, the Committee, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, shall be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to
establish rules to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount withheld during a Purchase
Period or an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s base salary or
regular hourly wages, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan. Such actions will not require stockholder approval or the consent of
any Participants. However, no amendment shall be made without approval of the
stockholders of the Company (obtained in accordance with Section 21 above)
within twelve (12) months of the adoption of such amendment (or earlier if
required by Section 21) if such amendment would: (a) increase the number of
shares that may be issued under this Plan; or (b) change the designation of the
employees (or class of employees) eligible for participation in this Plan. In
addition, in the event the Committee determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Committee may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequences including, but not limited to: (i) amending the definition of
compensation, including with respect to an Offering Period underway at the time;
(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price; (iii) shortening
any Offering Period by setting a Purchase Date, including an Offering Period
underway at the time of the Committee action; (iv) reducing the maximum
percentage of compensation a participant may elect to set aside as payroll
deductions; and (v) reducing the maximum number of shares of Common Stock a
Participant may purchase during any Offering Period. Such modifications or
amendments will not require approval of the stockholders of the Company or the
consent of any Participants.

9

--------------------------------------------------------------------------------




26.    Corporate Transactions. In the event of a Corporate Transaction (as
defined below), each outstanding right to purchase Company Common Stock will be
assumed or an equivalent option substituted by the successor corporation or a
parent or a subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the purchase right,
the Offering Period with respect to which such purchase right relates will be
shortened by setting a new Purchase Date (the “New Purchase Date”) and will end
on the New Purchase Date. The New Purchase Date shall occur on or prior to the
consummation of the Corporate Transaction, and the Plan shall terminate on the
consummation of the Corporate Transaction.
27.    Definitions.
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(c)     “Common Stock” shall mean the common stock of the Company.
(d)    “Company” shall mean ServiceNow, Inc., a Delaware corporation.
(e)    “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or (ii) the consummation of
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or (iii) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
(f)    “Effective Date” shall mean the date on which the Registration Statement
covering the initial public offering of the shares of Common Stock is declared
effective by the U.S. Securities and Exchange Commission.
(g)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(h)    “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:
(i)     if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable; or
(ii)     if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or

10

--------------------------------------------------------------------------------




(iii)    if such Common Stock is publicly traded but is neither quoted on the
Nasdaq Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal or such other source as the
Board or the Committee deems reliable; or
(iv)    with respect to the initial Offering Period, Fair Market Value on the
Offering Date shall be the price at which shares of Common Stock are offered to
the public by the Company’s underwriters pursuant to the Registration Statement
covering the initial public offering of shares of Common Stock; and
(v)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.
(i)     “IPO” shall mean the initial public offering of Common Stock.
(j)     “Offering Date” shall mean the first business day of each Offering
Period. However, for the initial Offering Period the Offering Date shall be the
Effective Date.
(k)    “Offering Period” shall mean a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).
(l)    “Parent” shall have the same meaning as “parent corporation” in Sections
424(e) and 424(f) of the Code.
(m)    “Participant” shall mean an eligible employee who meets the eligibility
requirements set forth in Section 4 and who is either automatically enrolled in
the initial Offering Period or who elects to participate in this Plan pursuant
to Section 6(b).
(n)    “Participating Corporation” shall mean any Parents or Subsidiary that the
Board designates from time to time as a corporation that shall participate in
this Plan.
(o)    “Plan” shall mean this ServiceNow, Inc. 2012 Employee Stock Purchase
Plan.
(p)    “Purchase Date” shall mean the last business day of each Purchase Period.
(q)    “Purchase Period” shall mean a period during which contributions may be
made toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).
(r)    “Purchase Price” shall mean the price at which Participants may purchase
shares of Common Stock under the Plan, as determined pursuant to Section 8.
(s)    “Subsidiary” shall have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code.

11

--------------------------------------------------------------------------------




UK Participants:


Note that by clicking on “I Agree” you hereby agree to accept all liability for
secondary Class 1 NICs that may be payable by the Company and/or the Employer in
connection with your participation in the ESPP and any event giving rise to
Tax-Related Items. You further agree to the "Election To Transfer the Employer's
National Insurance Liability to the Employee" agreement with the Company in the
form attached to the Enrollment Form below (the "Joint Election Agreement") as
if you had manually signed and returned the Joint Election Agreement to the
Company.


Israeli Participants:


Note that by clicking on “I Agree” you hereby acknowledge that you must sign and
return the declaration in the form attached to the Enrollment Form below (the
"Joint Election Agreement") to the Company within 45 days of the beginning of
the next offering period.



12

--------------------------------------------------------------------------------






SERVICENOW, INC. (the “Company”)
Enrollment/Change Form
2012 EMPLOYEE STOCK PURCHASE PLAN (“ESPP”)
(Capitalized terms not defined in this form shall have the meaning set forth in
the ESPP.)



SECTION 1:
ACTIONS
CHECK DESIRED ACTION:      
   ¨ Enroll in the ESPP
                 
   ¨ Change Contribution Percentage


   ¨ Discontinue Contributions
AND COMPLETE SECTIONS:


2 + 3 + 4 + 18


2 + 4 + 18


2 + 5 + 18


SECTION 2:
PERSONAL DATA
Name:________________________________________
Home Address:_________________________________
_____________________________________________


Social Security / Identification No.:________________
Department:
_____________
SECTION 3:
ENROLL
I hereby elect to participate in the ESPP, effective at the beginning of the
next Offering Period. I elect to purchase shares of the Common Stock of the
Company subject to the terms and conditions of the ESPP and this
Enrollment/Change Form, including any applicable country-specific provisions in
the Appendix attached hereto (together, the “Enrollment/Change Form”). I
understand that shares of Common Stock purchased on my behalf will be issued in
street name and deposited directly into my brokerage account with Fidelity
Brokerage Services LLC or its affiliates. I hereby agree to take all steps, and
sign all forms, required to establish an account with Fidelity Brokerage
Services LLC or its affiliates for this purpose.
My participation will continue as long as I remain eligible, unless I withdraw
from the ESPP by filing a new Enrollment/Change Form with the Company. If I
transfer from the Company to a Participating Corporation or visa-versa or
between Participating Corporations, my contributions as of the date of transfer
will be used to purchase shares on the next Purchase Date unless I choose to
have such funds refunded to me.  I understand that I cannot resume participation
following my transfer until the start of the next Offering Period and must
timely file a new enrollment form to do so.  I understand that if I am a U.S.
taxpayer, I must notify the Company of any disposition of shares of Common Stock
purchased under the ESPP.
SECTION 4:
ELECT CONTRIBUTION PERCENTAGE
I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period __% of my
Compensation (as defined in the ESPP) paid during such Offering Period as long
as I continue to participate in the ESPP. That amount will be applied to the
purchase of shares of the Company’s Common Stock pursuant to the ESPP. If I am
paid in a currency other than U.S. dollars, my contributions will be converted
into U.S. dollars prior to the purchase of the Common Stock. The percentage must
be a whole number (from 1%, up to a maximum of 15%).
Please -increase -decrease my contribution percentage.
Note:   You may change your contribution percentage only once within a Purchase
Period to be effective during such Purchase Period and such change can only be
to decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.


13

--------------------------------------------------------------------------------




SECTION 5:
DISCONTINUE CONTRIBUTIONS
I hereby elect to stop my contributions under the ESPP, effective as soon as
reasonably practicable after this form is received by the Company. Please
-refund all contributions to me in cash, without interest OR - use my
contributions to purchase shares on the next Purchase Date. I understand that I
cannot resume participation until the start of the next Offering Period and must
timely file a new enrollment form to do so.
SECTION 6:
RESPONSIBILITY FOR TAXES
I acknowledge that, regardless of any action taken by the Company or, if
different, my employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to my participation in the ESPP and legally
applicable to me (“Tax-Related Items”) is and remains my responsibility and may
exceed any amount actually withheld by the Company or the Employer. If I am
subject to Tax-Related Items in more than one jurisdiction between the date of
grant and the date of any relevant taxable or tax withholding event, as
applicable, I acknowledge that Tax-Related Items may be owed by me in more than
one jurisdiction and the Company or the Employer may be required to withhold in
multiple jurisdictions.


I agree to make adequate arrangements to satisfy all Tax-Related Items. In this
regard, I authorize the Company and/or the Employer to satisfy any withholding
obligations with regard to all Tax-Related Items by withholding from my wages or
other cash compensation payable to me by the Company and/or the Employer. If the
obligations for Tax-Related Items cannot be satisfied by withholding from my
wages or other cash compensation as contemplated herein, then I authorize the
Company and/or the Employer or their respective agents to satisfy any
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of shares of Common Stock acquired upon exercise of the option, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
my behalf pursuant to this authorization without further consent).


Finally, I agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the ESPP that cannot be satisfied by the
means previously described. The Company may refuse to purchase or deliver the
shares or the proceeds of the sale of shares of Common Stock, if I fail to
comply with my obligations in connection with the Tax-Related Items.


14

--------------------------------------------------------------------------------




SECTION 7:
NATURE OF GRANT
By enrolling and participating in the ESPP, I acknowledge, understand and agree
that:
(a) the ESPP is established voluntarily by the Company and it is discretionary
in nature; (b) the grant of the option is voluntary and does not create any
contractual or other right to receive future options to purchase shares of
Common Stock, or benefits in lieu of options, even if options have been granted
in the past; (c) all decisions with respect to future options or other grants,
if any, will be at the sole discretion of the Company; (d) the grant of the
option and my participation in the ESPP shall not create a right to employment
or be interpreted as forming an employment or service contract with the Company,
the Employer or any Subsidiary and shall not interfere with the ability of the
Company, the Employer or any Subsidiary to terminate my employment relationship
(if any); (e) I am voluntarily participating in the ESPP; (f) the ESPP and the
shares of Common Stock purchased under the ESPP are not intended to replace any
pension rights or compensation; (g) the ESPP and the shares of Common Stock
subject to the ESPP and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (h) the future value of the underlying shares of Common Stock is
unknown, indeterminable and cannot be predicted with certainty and the value of
the shares of Common Stock purchased under the ESPP may increase or decrease in
the future, even below the purchase price; (i) no claim or entitlement to
compensation or damages shall arise when I withdraw from the ESPP due to my
termination of employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where I am
employed or the terms of my employment agreement, if any) and in consideration
of the grant of the option and the issuance of shares of Common Stock under the
ESPP to which I am otherwise not entitled, I irrevocably agree never to
institute any claim against the Company, its Subsidiaries or the Employer, waive
my ability, if any, to bring any such claim, and release the Company, its
Subsidiaries and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the ESPP, I shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; (j) in the event of termination
of my employment (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where I am employed
or the terms of my employment agreement, if any), except for certain leave of
absences set forth in Section 12 of the ESPP, my right to participate in the
ESPP will terminate effective as of the date I cease to actively provide
services and will not be extended by any notice period (e.g., employment would
not include any contractual notice or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where I am employed or
the terms of my employment agreement, if any); the Committee shall have
exclusive discretion to determine when I am no longer actively employed for
purposes of my option; and (k) unless otherwise provided in the ESPP or by the
Company in its discretion, the option to purchase shares of Common Stock and the
benefits evidenced by this Agreement do not create any entitlement to have the
ESPP or any such benefits granted thereunder, transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and (l) the following provisions apply only if I am providing services outside
the United States: (A) the ESPP and the shares of Common Stock subject to the
ESPP are not part of normal or expected compensation or salary for any purpose;
(B) I acknowledge and agree that neither the Company, the Employer nor any
Subsidiary, shall be liable for any foreign exchange rate fluctuation between my
local currency and the U.S. dollar that may affect the value of the shares of
Common Stock or any amounts due pursuant to the purchase of the shares or the
subsequent sale of any shares of Common Stock purchased under the ESPP.


15

--------------------------------------------------------------------------------




SECTION 8:
NO ADVICE REGARDING GRANT
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the ESPP, or my
acquisition or sale of the underlying shares of Common Stock. I am hereby
advised to consult with my own personal tax, legal and financial advisors
regarding my participation in the ESPP before taking any action related to the
ESPP.


16

--------------------------------------------------------------------------------




SECTION 9:
DATA PRIVACY
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Agreement and any other ESPP participation materials (“Data”) by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing my participation in the
ESPP.


I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options under the ESPP or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested,
or outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the ESPP.


I understand that Data will be transferred to Fidelity Brokerage Services LLC or
its affiliates or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company, with the
implementation, administration and management of the ESPP. I understand that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than my country. I understand that if I reside
outside the United States, I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, Fidelity Brokerage Services LLC and its
affiliates, and any other possible recipients which may assist the Company,
(presently or in the future) with implementing, administering and managing the
ESPP to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing my
participation in the ESPP. I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the ESPP. I
understand that if I reside outside the United States I may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing my local human
resources representative. Further, I understand that I am providing the consents
herein on a purely voluntary basis. If I do not consent, or if I later seek to
revoke my consent, my employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing my consent is that the Company would not be able to grant me the
option to purchase shares of Common Stock under the ESPP or other equity awards
or administer or maintain such awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the ESPP. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.
SECTION 10:
LANGUAGE
If I have received this Enrollment/Change Form or any other document related to
the ESPP translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


17

--------------------------------------------------------------------------------




SECTION 11:
ELECTRONIC DELIVERY AND ACCEPTANCE.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the ESPP by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the ESPP through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
SECTION 13:
SEVERABILITY
The provisions of this Enrollment/Change Form are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
SECTION 14:
APPENDIX
Notwithstanding any provisions in this Enrollment/Change Form, the right to
participate in the ESPP shall be subject to any special terms and conditions set
forth in any Appendix to this Enrollment/Change Form for my country. Moreover,
if I relocate to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to me, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Enrollment/Change Form.
SECTION 15:
IMPOSITION OF OTHER REQUIREMENTS
The Company, at its option, may elect to terminate, suspend or modify the terms
of the ESPP at any time, to the extent permitted by the ESPP. I agree to be
bound by such termination, suspension or modification regardless of whether
notice is given to me of such event, subject in any case to my right to timely
withdraw from the ESPP in accordance with the ESPP withdrawal procedures then in
effect. In addition, the Company reserves the right to impose other requirements
on my participation in the ESPP, on any shares of Common Stock purchased under
the ESPP, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
SECTION 16:
GOVERNING LAW
The interpretation, performance and enforcement of this Enrollment/Change Form
shall be governed by the laws of the State of Delaware without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Enrollment/Change Form, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of San Jose, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
SECTION 17:
WAIVER
I acknowledge that a waiver by the Company of breach of any provision of this
Enrollment/Change Form shall not operate or be construed as a waiver of any
other provision of this Enrollment/Change Form or of any subsequent breach by me
or any other Participant.
SECTION 18:
ACKNOWLEDGMENT AND SIGNATURE
I acknowledge that I have received a copy of the ESPP and of the Prospectus
(which summarizes the major features of the ESPP). I have read the Prospectus
and my signature below (or my clicking on the Accept box if this is an
electronic form) indicates that I hereby agree to be bound by the terms of the
ESPP and this Enrollment/Change Form.
Signature:                   Date:          






18

--------------------------------------------------------------------------------






APPENDIX


SERVICENOW, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN
COUNTRY SPECIFIC PROVISIONS FOR NON-U.S. EMPLOYEES


I understand that this Appendix includes special terms and conditions applicable
to me if I reside in one of the countries below. Unless otherwise stated, these
terms and conditions are in addition to those set forth in the Enrollment/Change
Form. Any capitalized term used in this Appendix without definition shall have
the meaning ascribed to it in the Enrollment/Change Form or the ESPP, as
applicable.
I further understand that this Appendix also includes information relating to
exchange control and other issues of which I should be aware with respect to my
participation in the ESPP. The information is based on the laws in effect in the
respective countries as of May 2012. Such laws are often complex and change
frequently. As a result, I understand that the Company strongly recommends that
I not rely on the information herein as the only source of information relating
to the consequences of my participation in the ESPP because the information may
be out of date at the time that I purchase shares of Common Stock or sell shares
of Common Stock purchased under the ESPP.
Finally, I understand that if I am a citizen or resident of a country other than
the one in which I am currently working, transfer employment after enrolling in
the ESPP, or am considered a resident of another country for local law purposes,
the information contained herein may not apply to me, and the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply.
AUSTRALIA
Securities Law Notification.
I understand that if I acquire shares of Common Stock under the ESPP and offer
shares of Common Stock for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. I
understand that I should obtain legal advice on my disclosure obligations prior
to making any such offer.
CANADA
Termination of Service.
This provision replaces Section 7(j) of the Enrollment/Change Form:
In the event of termination of my employment (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any), except for certain leave of absences set forth in Section 12 of the ESPP,
my right to participate in the ESPP, if any, will terminate effective as of the
earlier of (i) the date upon which I cease to provide services, or (ii) the date
upon which I receive a notice of termination of employment and will not be
extended by any notice period under Canadian provincial laws (including, but not
limited to, statutory law, regulatory law and/or common law); the Committee
shall have exclusive discretion to determine when I am no longer actively
employed for purposes of my option.
Securities Law Notification.

6

--------------------------------------------------------------------------------




I understand that I am permitted to sell shares of Common Stock purchased under
the ESPP through the designated broker appointed under the ESPP, provided the
resale of shares of Common Stock takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The shares are
currently listed on New York Stock Exchange.
THE FOLLOWING PROVISIONS WILL APPLY IF I AM A RESIDENT OF QUEBEC:
Language Consent.
The parties acknowledge that it is their express wish that the Enrollment/Change
Form, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la
convention.
Data Privacy.
This provision supplements Section 9 of the Enrollment/Change Form:
I hereby authorize the Company, its Subsidiaries and any Company representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the ESPP. I
further authorize the Company, its Subsidiaries and the administrators of the
ESPP to disclose and discuss the ESPP with their advisors. I further authorize
the Company and its Subsidiaries to record such information and to keep such
information in my employee file.


DENMARK
Exchange Control and Tax Reporting Notification and Agreement. 


I understand that I may hold shares acquired under the ESPP in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank.  If the shares are held with a non-Danish
broker or bank, I am required to inform the Danish Tax Administration about the
safety-deposit account.  For this purpose, I must file a Declaration V
(Erklaering V) with the Danish Tax Administration. The bank/broker and I must
sign the Declaration V. By signing the Declaration V, the bank/broker undertakes
an obligation, without further request each year not later than on February 1 of
the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the safety-deposit account. In the event that the applicable broker
or bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, I acknowledge that I am solely responsible for providing
certain details regarding the foreign brokerage or bank account and any Shares
acquired at exercise and held in such account to the Danish Tax Administration
as part of my annual income tax return.  By signing the Form V, I at the same
time authorize the Danish Tax Administration to examine the account.  A sample
of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.


In addition, when I open a deposit account or a brokerage account for the
purpose of holding cash outside of Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, I must also file a Declaration K (Erklaering K) with the
Danish Tax Administration.  The bank/broker and I must sign the Declaration K. 
By signing the Declaration K, the bank/broker undertakes an obligation, without
further request each year, not later than on February 1 of the year following
the calendar year to which the information relates, to forward certain
information to the Danish Tax Administration concerning the content of the
deposit account.  In the event

7

--------------------------------------------------------------------------------




that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, I acknowledge that
I am solely responsible for providing certain details regarding the foreign
brokerage or bank account to the Danish Tax Administration as part of my annual
income tax return. By signing the Declaration K, I at the same time authorize
the Danish Tax Administration to examine the account.  A sample of Declaration K
can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.
FRANCE
FRENCH TRANSLATIONS OF PROVISIONS CONCERNING AUTHORIZATION TO PARTICIPATE IN
ESPP


Participation in the ESPP (Section 6 of the ESPP).
(a)    Any employee who is an eligible employee determined in accordance with
Section 4 of the ESPP immediately prior to the initial Offering Period will be
automatically enrolled in the initial Offering Period under the ESPP. With
respect to subsequent Offering Periods, any eligible employee determined in
accordance with Section 4 of the ESPP will be eligible to participate in the
ESPP, subject to the requirement of Section (b) hereof and the other terms and
provisions of the ESPP.
(b)    Notwithstanding the foregoing, (i) an eligible employee may elect to
decrease the number of shares of Common Stock that such employee would otherwise
be permitted to purchase for the initial Offering Period under the ESPP and/or
purchase shares of Common Stock for the initial Offering Period through payroll
deductions by delivering a Enrollment/Change Form to the Company within thirty
(30) days after the filing of an effective registration statement pursuant to
Form S-8 and (ii) the Committee may set a later time for filing the
Enrollment/Change Form authorizing payroll deductions for all eligible employees
with respect to a given Offering Period. With respect to Offering Periods after
the initial Offering Period, a Participant may elect to participate in the ESPP
by submitting an Enrollment/Change Form prior to the commencement of the
Offering Period (or such earlier date as the Committee may determine) to which
such agreement relates.
(c)    Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period unless the
Participant withdraws or is deemed to withdraw from the ESPP or terminates
further participation in the Offering Period as set forth in Section 11 of the
ESPP. Such Participant is not required to file any additional Enrollment /
Change Form in order to continue participation in the ESPP.
Participation dans l’ESPP (Section 6 du ESPP).


(a)    Tout salarié qui est un salarié éligible conformément à la Section 4 de
l'ESPP immédiatement avant la Période initiale d'Offre participera
automatiquement à la Période intiale d'Offre de l'ESPP. Concernant les Périodes
d'Offres suivantes, tout salarié éligible conformément à la Section 4 de l'ESPP
sera éligible pour participer à l'ESPP, à la condition de respecter les
conditions énoncées Section (b) des présentes et tous les autres termes et
conditions de l'ESPP.
(b)    Nonobstant ce qui précède, (i) un salarié éligible peut choisir de
diminuer le nombre d'Actions Ordinaires dont il aurait pu être autorisé à faire
l’acquisition au titre de la Période initiale d'Offre de l'ESPP, et/ou
d'acquérir des Actions Ordinaires au titre de la Période initiale d'Offre par
prélèvement sur son salaire par la remise d'un Formulaire de
Participation/Modification à la Société dans les trente (30) jours suivant le
dépôt d'une déclaration d’enregistrement conformément au Formulaire S-8, et,
(ii) le Comité peut décider, concernant une Période d'Offre donnée, que le dépôt
du Formulaire de Participation/Modification, autorisant le prélèvement sur
salaire de tout salarié

8

--------------------------------------------------------------------------------




éligible, peut être repoussé. Concernant les Périodes d'Offres qui suivent la
Période initiale d'Offre, un Participant peut choisir de participer à l'ESPP par
le dépôt d'un Formulaire de Participation/Modification avant le début de la
Période d'Offre concernée (ou toute date antérieure décidée par le Comité).
(c)    Dès lors qu'un salarié devient un Participant pour une Période d'Offre,
alors ledit Participant participera automatiquement à la Période d'Offre
commençant immédiament après le dernier jour de la Période d'Offre antérieure à
moins que le Participant se retire, ou soit considéré comme se retirant de
l'ESPP, ou cesse sa participation à la Période d'Offre tel que cela est prévu à
la Section 11 de l'ESPP. Ledit Participant n'a pas à déposer de Formulaire pour
continuer à participer à l'ESPP.
Payroll Deduction Authorization (Section 4 of the Enrollment/Change Form).
I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period __% of my
Compensation (as defined in the ESPP) paid during such Offering Period as long
as I continue to participate in the ESPP. That amount will be applied to the
purchase of shares of the Company’s Common Stock pursuant to the ESPP. If I am
paid in a currency other than U.S. dollars, my contributions will be converted
into U.S. dollars prior to the purchase of the Common Stock. The percentage must
be a whole number (from 1%, up to a maximum of 15%).
Please -increase -decrease my contribution percentage.
Note:
You may change your contribution percentage only once within a Purchase Period
to be effective during such Purchase Period and such change can only be to
decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.

Autorisation du Prélèvement sur Salaire (Section 4 du Formulaire de
Participation/Modification).
 
Par les présentes, j'autorise la Société à prélever sur chacun de mes salaires
le montant nécessaire afin d'égaler, à la fin de ladite Période d'Offre, __% de
ma Rémunération (telle que définie dans l'ESPP) payée pendant ladite Période
d'Offre et ce, aussi longtemps que je continuerais à participer à l'ESPP. Ce
montant servira à l'acquisition d'Actions Ordinaires de la Société conformément
à l'ESPP. Si je suis payé dans une devise autre que le dollar U.S., mes
contributions devront être converties en dollars U.S. avant l'acquisition des
Actions Ordinaires. Le pourcentage doit être un chiffre entier (de 1% à un
maximum de 15%).
 
Veuillez -augmenter- diminuer mon pourcentage de contribution.
 
Remarque : Vous pouvez modifier le pourcentage de votre contribution seulement
une fois lors d’une Période d'Acquisition pour que cette modification soit
effective lors de cette même Période d'Acquisition, et cette modification ne
peut que diminuer votre pourcentage de contribution. Une augmentation de votre
pourcentage de contribution ne peut prendre effet que lors de la Période d'Offre
suivante. Toute modification deviendra effective aussitôt que cela sera
raisonnablement pratiquement possible après réception du formulaire par la
Société.


Language Consent.
By signing and returning or by otherwise accepting the Enrollment/Change Form, I
confirm having read and understood the documents relating to the ESPP (the ESPP,
the Enrollment/Change Form and this Appendix)

9

--------------------------------------------------------------------------------




which were provided to me in the English language, except for the payroll
authorization set forth in French above. I accept the terms of those documents
accordingly.
Consentement relatif à la Langue utilisée. 


En signant et en renvoyant le présent Formulaire de Participation/Modification
ou en l’approuvant d’une quelconque manière, je confirme avoir lu et compris les
documents relatifs à cette attribution de droits d’achat d’actions qui  m'ont
été remis en langue anglaise hormis l’autorisation du prélèvement sur salaire
tel que stipulé en français ci-dessus (l’ESPP, le Formulaire de
Participation/Modification ainsi que la présente Annexe). J'accepte les
conditions afférentes à ces documents en connaissance de cause.


Exchange Control Notification.
I acknowledge and understand that I may hold shares of Common Stock acquired
under the ESPP outside of France provided that I declare all foreign accounts,
whether open, current, or closed in my income tax return.
GERMANY
Exchange Control Notification.
Cross-border payments in excess of €12,500 must be reported monthly to the State
Central Bank. I am responsible for obtaining the appropriate form from the bank
and complying with the applicable reporting obligations.
ISRAEL
Tax Ruling.
The Company has an Agreed Advanced Tax Ruling (the “Tax Ruling”) from the Israel
Tax Authority (“ITA”) with respect to the ESPP offered to Israeli resident
employees of ServiceNow A.B. Israel 2012 Ltd. (“ServiceNow Israel”). A copy of
the Ruling (in Hebrew with an English translation) is attached to this Appendix
for Israel as Exhibit A.
If I am an Israeli resident employee of ServiceNow Israel and have not already
executed a declaration to agree to the terms of the Tax Ruling, I must print and
execute the declaration attached to this Appendix for Israel as Exhibit B, and
submit the declaration to: Michelle Giampaoli, Stock Plan Administrator,
ServiceNow, michelle.giampaoli@servicenow.com by the date that is 45 days from
the beginning of the applicable offering period. I may print and execute either
the Hebrew or the English version of the declaration.
If I do not submit the attached declaration to: Michelle Giampaoli, Stock Plan
Administrator, ServiceNow, michelle.giampaoli@servicenow.com by the date that is
45 days from the beginning of the applicable offering period, my participation
in the ESPP will be automatically withdrawn, subject to the Committee’s
discretion for unforeseen circumstances, and any accumulated payroll deductions
will be returned to me as soon as practicable.
I understand that I must also acknowledge acceptance of the Enrollment/Change
Form following the procedures and within the time frame indicated on the
Fidelity website. The execution and submission of the declaration regarding the
Tax Ruling described herein is a separate process that is unique to Israel.

10

--------------------------------------------------------------------------------




EXHIBIT A






Department of Employee Options
February 4, 2013


Epstein Rosenblum Maoz (ERM) Law Offices
Attn: Yair Benjamini




Re: Agreed Tax Ruling– Calculation of Tax re the Benefit to Employees under the
ServiceNow, Inc.
2012 Employee Stock Purchase Plan – ServiceNow A.B. Israel 2012 Ltd.
(With reference to your request of June 16, 2012)


1.
The facts as presented by you:

1.1
Service Now A.B Israel 2012 Ltd., company no. 514760099, withholding file
943293324 (hereinafter: the "Company") is an Israeli resident private company
that was founded in 2012 and employs one (1) employee in Israel.

1.2
The Company is a subsidiary of ServiceNow, Inc. (hereinafter: the "Parent”), a
US public corporation whose shares are traded on the New York Stock Exchange
(NYSE). The Parent provides cloud-based software and services that help IT
organizations automate and integrate various enterprise technologies.

1.3
As part of its employee incentive policy, the Parent approved the 2012 Employee
Stock Purchase Plan (hereinafter: the “ESPP”). Among others, employees of the
Company who are not "controlling shareholders" as defined in section 102(a) of
the Income Tax Ordinance (hereinafter: the "Ordinance") are eligible to
participate in the ESPP.

1.4
The main provisions of the ESPP are as follows:

1.4.1
The ESPP provides for consecutive or overlapping offering periods (hereinafter:
the "Offering Periods"), during which eligible employees can participate in the
ESPP and be granted the right to purchase shares in the Parent (hereinafter: the
"Shares"). The first day of each Offering Period is referred to as the offering
date (hereinafter: the "Offering Date"). The first business day of the initial
Offering Period was June 28, 2012, which was the date the Parent's stock was
initially offered to the public. Each Offering Period is comprised of one
six-month purchase period at the end of which the employee is eligible to
purchase Shares (hereinafter: the "Purchase Period"). The first Offering Period
will take place from June 28, 2012 until approximately January 31, 2013, and the
first Purchase Period will take place from June 28, 2012 until January 31, 2013.

1.4.2
Subsequent Offering Periods will consist of a single six-month Purchase Period,
beginning on each February 1 and August 1 and ending on the following


11

--------------------------------------------------------------------------------




July 31 and January 31, respectively. The committee that administers the ESPP
may change the length of the Offering Periods or the Purchase Periods, provided
that no Offering Period has a duration exceeding 27 months. The relevant date on
which Shares will be purchased will be the last business day of the relevant
Offering Period (each of these dates will be referred to hereinafter as: the
"Purchase Date").
1.4.3
Employees of the Company are eligible to purchase Shares at a 15% discount of
the lower of:

a.
the closing price of the Shares on the Offering Date; or

b.
the closing price of the Shares on the Purchase Date (hereinafter: the "Exercise
Price").

1.4.4
For the first Offering Period, the employees that participated in the ESPP
automatically received the right to purchase Shares with monthly sums deducted
from their salary, where the default was that 15% of the employee's net salary
during the Purchase Period was saved toward the purchase (hereinafter: the
"Savings Amount"). The Savings Amount will be used solely for the purchase of
Shares and will not exceed 15% of the employee’s monthly base salary. The
employee may elect to decrease the percentage of cash compensation that he
authorizes for use during the first Offering Period by delivering a form to the
Parent prior to the first Purchase Date. Neither the Company nor the Parent will
pay interest on the Savings Amount.

1.4.5
The employee may withdraw from the ESPP at any time in a manner determined by
the Parent. Should the employee withdraw from the ESPP prior to the end of the
Offering Period or during any other time designated by the committee, all
accrued salary deductions will be returned to him, without interest, at the
earliest possible date. The employee may not withdraw less than all of his
accrued salary deductions. Even if the employee withdraws from the ESPP, the
employee may resume participation in the ESPP in any future Offering Period by
submitting a new enrollment form to the Parent prior to the beginning of the
subsequent Offering Period or at an earlier date, as provided by the committee.

1.4.6
The ESPP contains quantitative limitations regarding the number of Shares that
each employee is entitled to purchase. In any event, an employee may not
purchase more than 1,500 Shares during each Offering Period.

1.4.7
Attached as Appendix A hereto is the ESPP and its conditions per your
submissions.

2.
The Request:

1
The employee's enrollment in the ESPP will not constitute a tax event and will
not be subject to tax on that date.


12

--------------------------------------------------------------------------------




2.1
On the date the options are exercised and the employee purchases the Shares, the
employee will be subject to tax for the benefit resulting from the difference
between the market value of the Shares at the close of trading on the Purchase
Date and the Exercise Price the employee paid from the Savings Amount. The tax
rate will be the employee's marginal tax rate according to the tax liability for
employee grants under the non-trustee track. The tax will be withheld at the
source by the Company.

2.2
On the date of sale of the Shares by the employee, the Parent and/or the Company
will not withhold tax at source, and the employee will be taxed according to
Section E of the Ordinance.

3.
The tax arrangement and its conditions:

Relying on the facts provided by you and detailed in section 1 above, the Income
Tax Authority approves the tax arrangement relating to the ESPP on compliance
with the following conditions:
3.1
This tax arrangement applies to the ESPP whose Offering Periods will commence
from June 28, 2012, only for employees of the Company, and so long as the
provisions of the law are not changed, and only if the Company and the employees
will act in accordance with the provisions of this tax arrangement.

3.2
Each term in this tax arrangement shall have the meaning ascribed to it in Part
E-1 of the Ordinance, unless otherwise expressly provided.

3.3
The provisions of section 102(c)(2) of the Ordinance and the Income Tax Rules
(Tax Benefits for Employee Share Allotments), 2003 (hereinafter: the "Rules")
will apply to the grant of the ESPP to the employees of the Company.

3.4
The Company will not take any tax deductions related to the ESPP, regardless of
whether the employees of the Company participate in the tax agreement or not.

3.5
Notwithstanding section 3.2 above, the end of each Offering Period will be
deemed an "exercise" for the purpose of section 102(c)(2) of the Ordinance
(hereinafter: the "Exercise Date"), and the following provisions will apply:

3.5.1
All Shares that an employee received on the Exercise Date will be deemed sold
according to the closing price of the Shares on the Exercise Date (hereinafter:
the "Share Price").

3.5.2
The employee will be liable for employment income according to section 2(2) of
the Ordinance for the difference between the Share Price and the Exercise Price
that the employee paid on the Exercise Date, multiplied by the total Shares
purchased by the broker in his name (hereinafter: the "Value of the Benefit").

3.5.3
On the Exercise Date, the Company will withhold tax for the Value of the Benefit
and will transfer the relevant withholding to the Assessing Officer, as required
by section 9(e) of the Rules.


13

--------------------------------------------------------------------------------




3.5.4
Employees will be deemed residents of Israel until the date on which the Shares
are actually sold, in respect of the income from the ESPP that is the subject of
this tax agreement. The aforesaid will not apply to Offering Periods after an
employee is no longer a resident of Israel if the employee has secured approval
from the ITA on the termination of his Israeli residency or if the Company
secures a tax agreement with respect to severing Israeli residency of its
employees.

3.5.5
On the actual date of sale the Shares, Part E of the Ordinance will apply to the
employee, and the price of the Shares and the end of the Offering Period (as
stated in section 3.4.1 above) will be deemed the original price of the Shares
on the Purchase Date.

3.5.6
For the avoidance of doubt, it is clarified that the reporting and tax payment
obligations for the income described in section 3.5.5 above, on the actual date
of sale, are the sole obligations of the employees.

3.6
This tax agreement is condition on the full satisfaction of the conditions of
the law and this agreement. This agreement is given on reliance on the
representations that you provided above. If it is later discovered that the
details you provided in the context of the request are not accurate, or
substantively incomplete, and/or one of the conditions is not complied with, the
following consequences will result: the employees that purchase Shares on the
Purchase Date will be liable for income tax as employment income under section
2(2) of the Ordinance on the actual date of sale of the Shares, at the highest
price of the Shares from the beginning of the Offering Period until the sale of
the Shares to an unrelated third party, as defined by section 88 of the
Ordinance, including interest and linkage differentials from the grant date.

3.7
This tax agreement does not amount to an assessment or approval of the facts as
presented by you. The facts as presented by you shall be examined by the
Assessing Officer via his examination of the Company and/or the employees
participating in the ESPP, as applicable.

3.8
This tax agreement is valid from the Offering Periods that will begin through
December 31, 2017. Following that period, you may request an extension from the
ITA (if any).

3.9
Within 60 days of the date hereof, and within 60 days from a new employee's
enrollment in the ESPP, as applicable, the Company and the employees
participating in the ESPP will submit a declaration in the form provided in
Exhibit B to this tax agreement. Section 3.6 above will apply to an employee who
does not sign the declaration. The Company and the employees' declarations will
be valid with respect to the ESPP for all Offering Periods that are the subject
of this tax agreement, and accordingly for the period stated in section 3.1
above. The Company will submit a list of the employees that did not participate
in this tax agreement to the Assessing Officer within 60 days of the receipt of
this tax agreement or within 60 days of the beginning of each Offering Period,
as applicable.



Yours truly,
    

14

--------------------------------------------------------------------------------




Eran Dvir, CPA (jurist)
Superior (Professional Division)


Copies:    
Mr. Aaron Elijahu, CPA – Senior VP for Professional Issues.
Mr. Gilad Takoa, CPA – Jerusalem 3 Assessing Officer
Mr. Raz Itzkovitch, CPA (Jurist) – Department Manager – Employee Options
Mr. Rafi Tawina, Adv. – Senior Department Manager (Employee Options), Legal
Department



15

--------------------------------------------------------------------------------




EXHIBIT B




Re: Agreed Tax Ruling– ServiceNow A.B. Israel 2012 Ltd.


Pursuant to section 3.9 of the Tax Ruling dated February 4, 2013, “Tax Ruling by
Agreement – Calculation of Tax re the Benefit to Employees under the ServiceNow,
Inc. 2012 Employee Stock Purchase Plan (the “ESPP”) – ServiceNow A.B. Israel
2012 Ltd.” (the “Tax Ruling”), I, the undersigned employee, declare that I
understand the Tax Ruling, will act in accordance with it, and will not request
to change it and/or annul it, and/or replace it, and/or will not request
additional tax benefits other than those provided in this Tax Ruling.


In addition, I understand that should I sell the shares of Common Stock (as
defined under the ESPP) purchased under the ESPP more than three (3) days after
I purchase such shares, I will be required, by Israeli law, to report on all
profits and/or losses from such sales on my Annual Return, to report to the Tax
Authorities according to section 91(d), and to make advanced tax payments as
required by law.


Additionally, I understand that I will be required to file an Annual Return to
the Assessing Officer even if I do not currently file an Annual Return.


I also declare that I understand that a failure to file an Annual Return or a
failure to pay tax, as requried by Israeli law, on any income from sale of
shares of Common Stock that I purchased under the ESPP is a criminal offense.


Executed by:




Signature
Date
ID
Employee name
 
 
 
 








16

--------------------------------------------------------------------------------




NETHERLANDS
Securities Law Notification
I should be aware of Dutch insider trading rules which may impact the sale of
shares of Common Stock purchased under the ESPP. In particular, I may be
prohibited from effecting certain Share transactions if I have insider
information regarding the Company.
It is my responsibility to comply with the following Dutch insider trading
rules:
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any employee of the Company or a Subsidiary
or affiliate in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
working at the Company or a Subsidiary or affiliate in the Netherlands
(including a Participant in the ESPP) may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the Participant had such inside information.
[a104servicenowesppand_image7.jpg]
SWITZERLAND
Securities Law Notification.  


The offer to participate in the ESPP is considered a private offering in
Switzerland and is therefore not subject to registration in Switzerland.
UNITED KINGDOM
Responsibility for Taxes.


The following provisions supplement section 6 of the Enrollment/Change Form:


I agree that, if I do not pay or the Employer or the Company does not withhold
from me the full amount of income tax that I owe at exercise of the
option/purchase of shares, or the release or assignment of the option for
consideration, or the receipt of any other benefit in connection with the option
(the “Due Date”) within 90 days after the Due Date, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, then the amount that should have been withheld shall constitute a loan
owed by me to the Employer, effective 90 days after the Due Date. I agree that
the loan will bear interest at Her Majesty’s Revenue and Customs (“HMRC”)
official rate and will be immediately due and repayable by me, and the Company
and/or the Employer may recover it at any time thereafter by withholding the
funds from salary, bonus or any other funds due to me by the Employer, by
withholding from the cash proceeds

17

--------------------------------------------------------------------------------




from the sale of shares of Common Stock or by demanding cash or a cheque from
me. I also authorize the Company to delay the issuance of any shares of Common
Stock unless and until the loan is repaid in full.


Notwithstanding the foregoing, if I am an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that I am an
executive officer or director and income tax is not collected from or paid by me
within 90 days of the Due Date, the amount of any uncollected income tax may
constitute a benefit to me on which additional income tax and National Insurance
Contributions (“NICs”) (including Employer NICs, as defined below) may be
payable. I acknowledge that the Company or the Employer may recover any such
additional income tax and NICs (including Employer NICs, as defined below) at
any time thereafter by any of the means referred to in section 6 of the
Enrollment/Change Form, although I acknowledge that I ultimately will be
responsible for reporting any income tax or NICs (including Employer NICs, as
defined below) due on this additional benefit directly to the HMRC under the
self-assessment regime.


National Insurance Contributions Acknowledgment.


As a condition of participation in the ESPP and the purchase of shares of Common
Stock, I agree to accept any liability for secondary Class 1 NICs which may be
payable by the Company and/or the Employer in connection with the
option/purchase of shares and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without limitation to the foregoing, I agree to execute a
joint election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or
election. I further agree to execute such other joint elections as may be
required between me and any successor to the Company and/or the Employer. I
further agree that the Company and/or the Employer may collect the Employer NICs
from me by any of the means set forth in section 6 of the Enrollment/Change
Form.


If I do not enter into a Joint Election prior to purchasing shares or if
approval of the Joint Election has been withdrawn by HMRC, the option shall
become null and void without any liability to the Company and/or the Employer
and I may not purchase shares under the ESPP.









18

--------------------------------------------------------------------------------




SERVICENOW, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to participate in the
Employee Stock Purchase Plan pursuant to the 2012 Employee Stock Purchase Plan
(the “ESPP”), and



B.
ServiceNow, Inc., 102 S. Sierra Avenue, Solana Beach, CA 92075, U.S.A. (the
“Company”), which may grant options under the ESPP and is entering into this
Election on behalf of the Employer.



1.Introduction


1.1
This Election relates to the options granted to the Employee under the ESPP on
or after June 19, 2012, up to the termination date of the ESPP.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the ESPP:



(i)
the acquisition of securities pursuant to the options (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the options in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the options, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the shares acquired pursuant to the ESPP
(within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the shares acquired pursuant to the ESPP
(within section 439 of ITEPA).



(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



19



--------------------------------------------------------------------------------




(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the ESPP pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.The Election


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the options, the proceeds
of which must be delivered to the Employer in sufficient time for payment to be
made to HMRC by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive pursuant
to the options, such amount to be paid


20



--------------------------------------------------------------------------------




in sufficient time to enable the Company to make payment to HMRC by the due
date; and/or


(v)
through any other method as set forth in the applicable Enrollment/Change Form
entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the ESPP until full
payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to HM Revenue & Customs on
behalf of the Employee within 14 days after the end of the UK tax month during
which the Chargeable Event occurs (or within 17 days if payments are made
electronically).



4.Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Election; or



(iv)
after due payment of the Employer’s Liability in respect of the ESPP to which
this Election relates or could relate, such that the Election ceases to have
effect in accordance with its terms.



Acceptance by the Employee


The Employee acknowledges that, by signing this Election, the Employee agrees to
be bound by the terms of this Election.


Signature     ______________________________


Name         ______________________________

21



--------------------------------------------------------------------------------






Date         ______________________________




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company                ____________________________


Name                        Ethan Christensen
    
Position                    Vice President, Legal


Date                         ____________________________



22



--------------------------------------------------------------------------------








SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194






23

